516 Pa. 1 (1987)
531 A.2d 778
Theresa ERKENS and John Erkens, her husband, Appellants,
v.
C. Nicholas TREDENNICK, M.D.
Supreme Court of Pennsylvania.
Argued September 22, 1987.
Decided October 8, 1987.
Leonard E. Price, Pittsburgh, Pa., for appellants.
Giles A. Gaca, John W. Jordan, IV, Pittsburgh, Pa., for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
HUTCHINSON, J., did not participate in the consideration or decision of this case.